Citation Nr: 1404155	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include spondylosis.

2. Entitlement to service connection for a right leg disorder.

3. Entitlement to service connection for a lung condition.

4. Entitlement to service connection for hypertension (claimed as high blood pressure).

5. Entitlement to service connection for a disability manifested by a short-term memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The  issue of service connection for a left leg disability was raised by the Veteran's representative in a brief dated in November 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The Veteran served on active duty from April 1972 to May 1972 and had less than 90 days of active duty. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO.  

The Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus the issues on appeal have been broadened and characterized as indicated on the title page.  

A review of the Virtual VA paperless claims processing system reveals includes VA treatment records from 2010 to 2012.  Other documents are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.    



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a low back, right leg or lung disorder or hypertension during service or for many years thereafter.   

2.  The currently demonstrated low back disorder manifested by spondylosis is not shown to be due to an event or incident of the Veteran's brief period of active service.  

3.  The currently demonstrated right leg disorder manifested by degenerative joint disease of the right knee is not shown to be due to an event or incident of the Veteran's brief period of active service.  

4. The currently demonstrated lung condition manifested by the residuals of a stab wound is not shown to be due to an event or incident of the Veteran's brief period of active service.    

5.  The currently demonstrated hypertension is not shown to be due to an event or incident of the Veteran's brief period of active service.

6.  The Veteran is not shown to have disability manifested by memory loss that is due to an event or incident of his brief period of active service.   


CONCLUSIONS OF LAW

1. The Veteran's low back disability manifested by spondylosis is not due to disease or injury that was incurred in or aggravated by service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A.§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2013).

2. The Veteran's right leg disability manifested by arthritis and cartilage injury of the right knee is not due to disease or injury that was incurred in or aggravated by service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The Veteran's lung disability manifested by the residuals of a stab wound is not due to a disease or injury that was incurred in or aggravated by service.  38 U.S.C.A.§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4. The Veteran's disability manifested by hypertension is not due to a disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5. The Veteran is not shown to have a disability manifested by short term memory loss that is due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in May 2009.  The Veteran was notified of the evidence needed to substantiate the claims for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The service treatment records, post-service treatment records, and lay statements have been associated with the record.  

In the Notice of Disagreement in December 2009, the Veteran requested that his private medical records be obtained from Cook County Clinic and St. Ann Hospital.  In a letter dated in July 2009 VA informed the Veteran that the request for Cook County Clinic's records was returned as undeliverable by the post office.  VA provided him with 30 days to send in additional information or evidence, however he did not respond.  

As for the records from St. Ann Hospital, the May 2009 VCAA notice letter instructed the Veteran to submit information and evidence to substantiate his claims.  He did not provide authorization to obtain these records.  The Board notes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Under VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In the instant case the Board finds that the Veteran has not presented any probative lay assertion that serve to link the onset of any current lumbar spine, right leg, or lung disorder,  hypertension, or short term memory loss to service.  

A  generalized lay statement suggesting a nexus between a current disability and service would not suffice to show that a disability may be associated with service, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  

For these reasons, a VA medical opinion is not necessary to decide any of the claims on appeal.  Id. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  



Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for chronic disease such as arthritis and hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 


Low Back Disorder, Right Leg Disorder, Lung Disorder, and Hypertension

The Veteran seeks service connection for lumbar spine, right leg and lung disorders  and for hypertension.  In his claim received in May 2009, he only reported the onset of swelling of the right leg in 1972 during service.  Moreover, he indicated that his other disabilities began many years after service.  More specifically, he noted that his back problems started in 2000, his hypertension began in 2007, and his lung condition occurred in 1980.   

As for the claimed back disorder, the private medical records in October 2005 showed that the Veteran complained of back pain, but the physical examination  was normal.  The VA records in May 2009 showed that the Veteran reported being told he had degenerative disc disease of the lower back.  The X-ray studies of the lumbosacral spine show mild spondylosis.  Subsequent VA treatment records continued to document the Veteran's complaints of back pain.  

As for the claimed right leg disorder, the private medical records in April 2009 showed swelling in the right knee.  The VA medical records in May 2009 showed degenerative joint disease of the right knee.  In July 2009, the records showed a 6 to 7 year history of right lower extremity weakness requiring a cane.  In September 2010, the records showed that the Veteran had an arthroscopy for a right knee lateral meniscus tear.  

As for the claimed lung condition, the VA records in July 2009 showed that the Veteran reported that, about 25 years earlier, he was stabbed in the left anterior thorax and underwent removal of part of his left lung.  A private x-ray study in July 2008 showed post inflammatory scarring and postsurgical changes in the left upper chest.  The private medical records in October 2005 and September 2008 showed that the Veteran complained of respiratory problems such as shortness of breath and chest pain.  

In August 2010, VA records showed that the Veteran complained of chest pain after he was stabbed.  A chest x-ray study in May 2009 showed no acute disease, and one  in August 2010 showed the lungs were clear.  In May 2010 VA records showed that the Veteran complained of shortness of breath.

The VA treatment records in May 2009 showed an assessment of hypertension.  They also included the Veteran's report that he was told he had high blood pressure 8 to 9 months earlier.  The private medical records in September 2008 showed elevated blood pressure readings of 177/123 and 161/95.  

Accordingly, the remaining questions in this case are whether there is evidence sufficient to show an in-service injury or disease or a nexus between the current disability and an in-service event.  

The service treatment records showed that the entrance examination in March 1972, noted that the Veteran's lower extremities, spine, lung and chest were evaluated as normal.  The service treatment records are negative for complaints or findings of a back, right leg, respiratory or blood pressure problem during service.  

At the March 1972 entrance examination, his blood pressure reading was 120/76.  This is the only blood pressure reading recorded in service and is not consistent with a hypertensive disability as defined by regulation 38 C.F.R. § 4.104.  

VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The service treatment records in April 1972 showed that the Veteran had the late effects of childhood polio involving the left leg and was found to be unfit for duty.  

As discussed, the Veteran has not asserted that his claimed low back and lung disorders and hypertension were present during service, but instead merely notes that they began many years after service.  The submitted medical records only serve to show that the claimed conditions were treated a time remote from service without any specific information attributing them to an in-service disease or injury.

To the extent that the Veteran reports having had right leg swelling during service, this statement is of limited probative value as he is shown only to have complained about his left leg in April 1972.  

As the Veteran has not presented any specific lay assertions that tend to link the onset of any current back, right leg or lung disorder or hypertension to service, there is no affirmative basis to relate any of these condition to an event or incident of his brief period of active duty.  

Thus, on the basis of the negative service treatment records and the other medical evidence showing that the back, right leg and lung disorders and hypertension were not present until many years after service, the Board finds that the claims of service connection must be denied.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).   

As the Veteran's active service was not for a period of 90 days or more, consideration of presumptive service connection for certain chronic disorders, such as arthritis and hypertension, is inapplicable and 38 U.S.C.A. §§ 1112, 1113, 38 C.F.R. §§ 3.307, 3.309 are not for consideration.  

Finally, in general, lay witnesses are competent to testify as to their observations, but the Veteran's statements in this case are found to be of no probative value for the purpose of establishing service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, the evidence shows no Jandreau exceptions in the instant case either because the issues on appeal are manifested by a disability that is not a simple medical condition or because there is no contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  

To the extent that the evidence preponderates against the claims, service connection for a low back disorder to include spondylosis, a right leg disorder manifested by right knee arthritis, a lung condition manifested by the residuals of stab wound and hypertension must be denied.  See 38 U.S.C.A. § 5107(b).


Memory Loss

In May 2009, the Veteran filed a claim of service connection for short term memory loss that he stated began in 2007.  The pertinent evidence of record includes service treatment records and private medical records.  

Significantly, the entrance examination in March 1972 was normal.  The service treatment records do not show the Veteran complained of any memory problems during service.  The private medical records in September 2008 and in April 2009  also showed that the Veteran's memory was normal.  The VA treatment records in April 2009 showed that the Veteran denied having memory loss.  In August 2012, the records showed no memory loss.  

The Board has considered the Veteran's statements with regard to his short term memory loss.  He is competent to describe symptoms observable to a lay person, but his assertions alone are not sufficient to establish that he suffered from a memory problems during service or on a continuous basis thereafter.  

While the lay evidence shows that the Veteran during the appeal period has experienced symptoms of short term memory loss, symptoms alone, without a finding of an underlying disorder, cannot be service connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

As discussed, the evidence is not adequate to warrant obtaining an examination or a medical opinion.  Moreover, there is no evidence or allegations of memory loss due to disease or injury incurred in service.  

In the absence of proof of a current disability or nexus linking any to service, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, service connection for short term memory loss must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disorder to include spondylosis is denied.  

Service connection for a right leg disorder is denied.

Service connection for a lung condition is denied.

Service connection for hypertension is denied.  

Service connection for a claimed disability manifested by a short term memory loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


